 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   MABVAX THERAPEUTICS HOLDINGS, INC.,                Case No.: 18cv2494-WQH (MSB)
12                                     Plaintiff,
                                                        ORDER GRANTING PLAINTIFF’S EX
13   v.                                                 PARTE APPLICATION TO VARY THE
                                                        COURT’S INDIVIDUAL PRACTICES TO
14   SICHENZIA ROSS FERENCE LLP, et al.,
                                                        PERMIT THE SUBMISSION OF
15                                 Defendants.          CORRESPONDENCE IN CONNECTION
                                                        WITH FORTHCOMING JOINT MOTION
16
                                                        FOR DETERMINATION OF DISCOVERY
17                                                      DISPUTE
18
                                                        [ECF NO. 57]
19
20
21         On September 3, 2019, Plaintiff filed an “Ex Parte Application to Vary the Court’s
22   Individual Practices to Permit the Submission of Correspondence in Connection with
23   Forthcoming Joint Motion for Determination of Discovery Dispute.” (See ECF No. 57.) In
24   the motion, Plaintiff asks for the Court to allow it to file “copies of correspondence
25   between counsel in connection with the forthcoming Joint Motion.” (Id. at 2.) Plaintiff
26   argues that the correspondence is itself central to several substantive issues within the
27   motion, and that Plaintiff should be permitted to present the complete correspondence
28   to respond to Defendant Sichenzia Ross Ference LLP’s (“the Firm’s”) request for severe
                                                    1
                                                                              18cv2494-WQH (MSB)
 1   remedies, including monetary sanctions and disqualification of counsel. (Id. at 3-4.)
 2   Plaintiff’s counsel represents in his declaration that the Firm’s counsel does not object to
 3   the inclusion of the complete correspondence. (ECF No. 57-1 at 3.)
 4         Having reviewed the unopposed ex parte motion and declaration in support, it
 5   appears to the Court that this discovery dispute and request for sanctions warrants the
 6   inclusion of the relevant correspondence between counsel. The Court therefore GRANTS
 7   the motion. The Court encourages Plaintiff to submit only the correspondence that is
 8   necessary to the resolution of the issues presented by the joint motion.
 9         IT IS SO ORDERED.
10   Dated: September 4, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                                18cv2494-WQH (MSB)
